DETAILED ACTION
Applicants’ filing of February 16, 2021, in response to the action mailed November 16, 2020, is acknowledged.  It is acknowledged that claims 5, 11-13, 15-20, and  22-26 have been cancelled, claims 1-4, 6-10, 14, and 21 have been amended, and claims 27-34 have been added.  Claims 1-4, 6-10, 14, 21, and 27-34 are pending.  The elected invention is directed to the variants of SEQ ID NO:  1 and 2 consisting of a substitution at position G77 and methods of using.  Claims 1-4, 6-10, 14, 21, and 27-34, as encompassing the elected invention, are hereby considered.   
Effective Filing Date
Assuming that the instant application is an accurate translation of PCT/KR2018/006732, the effective filing date granted for the instant claims is June 14, 2018, the filing date of said PCT application.  It is acknowledged that applicants claim the benefit of the foreign application REPUBLIC OF KOREA 10-2017-0074980, filed June 14, 2017.   
AIA -First Inventor to File Status
Based on the effective filing date of June 14, 2018 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. It is suggested that the title be amended to –ARGININE EXPORTER POLYPEPTIDE AND METHOD FOR PRODUCING ORNITHINE-BASED PRODUCT USING CELLS EXPRESSING THE POLYPEPTIDE-.
Claims-Objections
For claim 3, ‘any one of SEQ ID NO: 3, SEQ ID NO:  4, SEQ ID NO:  5, and SEQ ID N0:6’ should be corrected to ‘SEQ ID NO: 3, SEQ ID NO:  4, SEQ ID NO:  5, or SEQ ID N0:6’.

Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8, 10, 14, 21, and 27-33 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 6, the phrase “A modified microorganism… comprises the polypeptide of claim 1’ renders the claim indefinite.  It is unclear whether said phrase means (i) the microorganism is modified to recombinantly express the polypeptide of claim 1 or (ii) the microorganism is modified in any way and endogenously expresses the polypeptide. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination it is assumed that said phrase means (i) the microorganism is modified to recombinantly express the polypeptide of claim 1.
For claims 8 and 28 the phrase ‘the microorganism further comprises an omithine decarboxylase (ODC)’ renders the claim indefinite.  It is unclear whether said phrase means (i) ‘the microorganism further comprises a recombinantly expressed omithine decarboxylase (ODC)’, (ii) ‘the microorganism further comprises an endogenous decarboxylase (ODC)’, or (iii) encompasses both (i) and (ii). The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination it is assumed that said phrase encompasses both (i) and (ii). 
For claims 10 and 14 the phrase ‘expression of a polynucleotide encoding at least one polvpeptide…is enhanced’ renders the claim indefinite.  It is unclear whether said phrase means (i) only the polynucleotide expression is enhanced (the plain meaning) or (ii) both the polynucleotide and polypeptide expression are enhanced.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination it is assumed that said phrase means (ii) both the polynucleotide and polypeptide expression are enhanced.
1.  
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
It is the examiner’s position that the polypeptides of claim 1, having the common inventive structure of a substitution at G77 and an activity flowing therefrom as well as the fact that SEQ ID NO:  1 and 2 have 98% identity, constitute a proper Markush grouping.  

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-4, 6-10, 14, 21, and 27-34 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for Corynebacterium glutamicum cells recombinantly expressing the proteins of SEQ ID NO:  3-6, said cells having enhanced putrescine production (table 6).  However, the specification does not reasonably provide enablement for any polypeptide comprising a sequence having at least 90% identity with SEQ ID NO:  1 or 2 and the glycine residue at the position corresponding to residue 77 replaced with any other amino acid, wherein said polypeptide has activity to export putresince, arginine, ornithine, citrilline, or proline. The specification does not does not reasonably provide enablement for any polynucleotide or vector encoding said polypeptides, any Corynebacterium expressing any said protein, or any method of using said Corynebacterium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or 
Claims 1-3 are so broad as to encompass any polypeptide comprising a sequence having at least 90% identity with SEQ ID NO:  1 or 2 and the glycine residue at the position corresponding to residue 77 replaced with any other amino acid, wherein said polypeptide has activity to export putresince, arginine, ornithine, citrilline, or proline. Claim 4 is so broad as to encompass any polynucleotide or vector encoding said polypeptides.  Claims 6-10, 14, and 27-34 are so broad as to encompass any Corynebacterium expressing any said polypeptide. Claim 21 is so broad as to encompass methods for using any said Corynebacterium.  It is noted that by use of “comprising” language (claim 1, line 3), these claims encompass fusion proteins, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 1 or 2.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the large number of polypeptides, encoding nucleic acid, cells, and methods broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity to export putresince, arginine, ornithine, citrilline, or proline requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure fails to demonstrate that any encompassed polypeptide has export activity per se. 

The specification does not support the broad scope of claims 1-3, which encompasses all polypeptides comprising a sequence having at least 90% identity with SEQ ID NO:  1 or 2 and the glycine residue at the position corresponding to residue 77 replaced with any other amino acid, wherein said polypeptide has activity to export putresince, arginine, ornithine, citrilline, or proline. The specification does not support the broad scope of claim 4, which encompasses all nucleic acids encoding such polypeptides, the broad scope of claims 6-10, 14, and 27-34 which encompasses all Corynebacterium expressing any said polypeptide, or the broad scope of claim 21, which encompasses methods of using all said Corynebacterium.
	The specification does not support the broad scope of claims 1-4, 6-10, 14, 21, and 27-34 because the specification does not establish: (A) that any polypeptide encompassed by claim 1 has export activity per se; (B) regions of any successful polypeptide’s structure which may be modified without affecting the export activity; (C) the general tolerance of the export activity to structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; (E) any fusion protein wherein the desired biological activity is derived from the sequence not homologous to SEQ ID NO:  1 or 2; and (F) the specification provides insufficient guidance as to which of the very large number of possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope 
Written Description
Claims 1-4, 6-10, 14, 21, and 27-34 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any polypeptide comprising a sequence having at least 90% identity with SEQ ID NO:  1 or 2 and the glycine residue at the position corresponding to residue 77 with any other amino acid, wherein said polypeptide has activity to export putresince, arginine, ornithine, citrilline, or proline.  No specifically identified variants of SEQ ID NO:  1 or 2 having the desired export activity are disclosed in the specification, Specification fails to describe any representative species by any identifying characteristics or properties other than the functionality of having activity to export putresince, arginine, ornithine, citrilline, or proline.  Thus, one of skill in the art would have no idea which species of this genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any representative species of this genus was in the possession of the inventors at the time of filing.  Flowing therefrom, there is no evidence that 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For claim 10: ‘expression of a polynucleotide encoding at least one polypeptide selected from the group consisting of acetyl gamma glutamyl phosphate reductase (ArgC), acetylglutamate synthase or omithine acetyltransferase (argJ), acetylglutamate kinase (ArgB), and acetylomithine aminotransferase (ArgD) is enhanced’. For claim 14: expression of a polynucleotide encoding at least one polypeptide selected from the group consisting of omithine carbamoyltransfrase (ArgF), argininosuccinate synthase (argG), argininosuccinate lyase (argH), aspartate ammonia lyase and aspartate aminotransferase is increased’.  For claim 27: ‘the putresince producing ability of the microorganism is enhanced’. For claim 31: ‘arginine producing ability of the microorganism is enhanced’.  Claim 32: ‘express10n of a polynucleotide encoding at least one polypeptide selected from the group consisting of acetyl gamma glutamyl phosphate reductase (ArgC), acetylglutamate synthase or ornithine acetyltransferase (argJ), acetylglutamate kinase (ArgB), and acetylornithine aminotransferase (ArgD) is enhanced’.  Claim 33: ‘express10n of a polynucleotide encoding at least one polypeptide selected from the group consisting of ornithine carbamoyltransfrase (ArgF), argininosuccinate synthase (argG), argininosuccinate lyase (argH), aspartate anmionia lyase and aspartate aminotransferase is increased’.